 



Exhibit 10 (o)
(INTERPHASE LOGO) [d34121d3412100.gif]
(THIS AGREEMENT IS SUBJECT TO ARBITRATION)
EMPLOYMENT, CONFIDENTIALITY, AND NON-COMPETITION AGREEMENT
     This “Agreement” is between the “Company,” Interphase Corporation, and
Prasad Kallur, “Executive.” The Company is organized under the laws of the State
of Texas. Its principal place of business is located at 2901 North Dallas
Parkway, Suite 200, Plano, TX 75093.
Background Statement
     The Company enables rapid platform design and integration for the global
voice and data communications markets through custom and off-the-shelf
communications equipment, embedded software development suites, and systems
integration and consulting services for telecom and enterprise networks.
Executive desires to be employed or continue to be employed by the Company. The
Company desires to employ Executive, provided that as an express, prior
condition of such employment, Executive enters into this Agreement with the
Company.
     This Agreement sets forth the terms of Executive’s employment. The parties
agree that this Agreement is supported by valuable consideration, that mutual
promises and obligations have been undertaken by the parties to it, and that the
agreement is entered into voluntarily by the parties.
Statement of Agreement

1.   Duties. Executive shall devote Executive’s best efforts to the business of
the Company. Executive shall perform such duties and responsibilities customary
to the position of Vice President of Strategic Marketing, including those
described on Exhibit A to this Agreement. Executive shall also perform those
duties assigned by the Company from time to time.

2.   Terms. The “initial term” of employment under this Agreement shall
terminate six (6) months after the date of this Agreement. The initial term of
this Agreement shall automatically renew for successive six (6) month periods,
referred to as “successor terms,” unless either party gives thirty (30) days
written notice of its intention not to renew prior to the expiration of the
initial or any successor term or Executive is terminated for cause.



Page 1



--------------------------------------------------------------------------------



 



3.   Terminable Only For Cause. This Agreement may be terminated by the Company
prior to the expiration of the initial term or any successor term as follows:

  (a)   Due to the death of Executive;     (b)   Due to a physical or mental
disability which prevents Executive from performing the essential functions of
his full duties for a period of ninety (90) consecutive days during the term of
this Agreement, as determined in good faith by a physician reasonably acceptable
to the Company; or,     (c)   For Cause, which is (i) fraud, misappropriation,
embezzlement, dishonesty, or other act of material misconduct against the
Company or any affiliate of the Company; (ii) failure to perform specific and
lawful directives of Executive’s superiors; (iii) violation of any rules or
regulations of any governmental or regulatory body, which is materially
injurious to the financial condition of the Company; (iv) conviction of or plea
of guilty or nolo contendere to a felony; (v) violation of the provisions of 8,
9, 10, 11,13, or 16; or, (vi) substantial failure to perform the duties and
responsibilities of Executive under this Agreement.     In the event of
termination under this paragraph, Executive shall be entitled only to
Executive’s base salary earned through the date of termination. No accrued but
unpaid bonuses or commissions shall be due to Executive.

4.   Termination Without Cause or Nonrenewal. In the event the Company gives
Executive thirty days written notice of its intention not renew a term of this
Agreement, or if Executive is terminated without cause after the expiration of
the initial term, the Executive shall receive an amount equal to six-months
severance pay based on the Executive’s base salary at the time of termination,
payable in bi-monthly or bi-weekly installments as dictated by the regular pay
dates of the Company. No accrued but unpaid bonuses or commissions shall be due
to Executive under this Paragraph. No other severance payment or benefits shall
be due Executive other than those provided for under this Agreement.
Notwithstanding anything stated herein to the contrary, in the event Executive
becomes employed during the period in which the Executive is eligible to receive
post-employment payments under this Paragraph, any amounts received by Executive
in the form of compensation, salary, or other payments shall be offset or shall
reduce any amounts or liability owed by the Company to the Executive under this
Paragraph.

Page 2



--------------------------------------------------------------------------------



 



5.   Compensation. Employer shall pay and provide benefits to Executive
according to the provisions of Executive’s compensation plan described in the
attached Exhibit B. Executive’s compensation plan shall be reviewed on a
periodic basis. The Company reserves the right, and Executive hereby authorizes
Company. to make deductions front Executive’s pay or bonuses to satisfy any
outstanding obligations of Executive to the Company. The Company may offset
against the final payment of wages or bonuses owed to Executive any amounts due
the Company from Executive.   6.   Changes in Position, Location, or
Compensation. If the Company transfers, promotes, or reassigns Executive to
another position, or geographic area, or both parties agree to a change in
compensation or benefits during a term of this Agreement or upon the renewal of
a term of this Agreement, an updated employment agreement may be substituted by
agreement of the parties but is not required. Mutually-agreeable changes in
compensation or benefits shall be effected by amendment to and incorporation of
a modified Exhibit B, initialed by the parties or their authorized
representative. All provisions, promises, terms or conditions not modified by an
amendment of Exhibits
A—C shall remain in effect and shall not be deemed revoked or modified beyond
the changes set forth in one or more amended Exhibits.   7.   Executive
Representation/Warranty. Executive represents that Executive is not a party to
any agreement with a third party, or limited by a court order, containing a
non-competition provision or other restriction which would preclude Executive’s
employment with Company or any of the services which Executive will provide on
the Company’s behalf.   8.   Duty of Loyalty. Executive acknowledges the common
law duties of reasonable care, loyalty, and honesty which arise out of the
principal/agent relationship of the parties. While employed and thereafter for
whatever term the law may impose, Executive shall not engage in any activity to
the detriment of the Company. By way of illustration and not as a limitation,
Executive shall not discuss with any customer or potential customer of the
Company any plans by Executive or any other Executives of the Company to leave
the employment of the Company and compete with the Company.   9.   Company
Documents. Executive agrees and acknowledges that Executive holds as the
Company’s property all memoranda, books, papers, letters, and other data,
including duplicates, relating to the Company’s business and affairs (“Company
Documents”). This includes Company Documents created or used by Executive or
otherwise coming into Executive’s possession in connection with the performance
of Executive’s job duties. All Company Documents in the possession, custody, or
control of Executive shall be returned to the Company at the time of termination
of employment.

Page 3



--------------------------------------------------------------------------------



 



Confidential Information and Non-Competition

10.   In exchange for the mutual promises and obligations contained in this
Agreement, and contemporaneous with its execution or soon thereafter, Employer
promises to deliver to Executive or permit Executive to acquire, be exposed to,
and/or have access to material, data, and information of the Company and/or its
customers or clients that is confidential, proprietary and/or a trade secret
(“Confidential Information”). At all times, both during and after the
termination of employment, the Executive shall keep and retain in confidence and
shall not disclose, except as required in the course of the Executive’s
employment with the Company, to any person, firm or corporation, or use for the
Executive’s own purposes, any Confidential Information. For the purposes of this
paragraph, such information shall include, but is not limited to:

  1.   The Company’s standard operating procedures, processes, formulae,
know-how, scientific, technical, or product information, whether patentable or
not, which is of value to the Company and not generally known by the Company’s
competitors;     2.   All confidential information obtained from third parties
and customers concerning their products, business, or equipment specifications;
    3.   Confidential business information of the Company, including, but not
limited to, marketing and business plans, strategies, projections, business
opportunities, client identities or lists, sales and cost information, internal
financial statements or reports, profit, loss, or margin information, customer
price information; and,     4.   Other information designated by the Company or
deemed by law to be confidential information.

11.   Non-Competition. In consideration of the mutual promises contained in this
Agreement, the sufficiency of which is acknowledged by the parties, Executive
agrees that during the term of his employment and for a period of twelve
(12) calendar months after termination of employment from the Company (whether
voluntary or involuntary), Executive shall not, directly or indirectly, either
as principal, agent, manager, employee, partner, shareholder, director, officer,
consultant or otherwise:

  1.   Become associated or affiliated with, employed by, or financially
interested in any business operation which competes in the business currently
engaged in by Company. (The phrase “business currently engaged in by the
Company” includes, but is not limited to, the type of activities in which the
Company was engaged during Executive’s tenure, such as designs and delivers high
performance connectivity adapters for computer and telecommunication networks.)

Page 4



--------------------------------------------------------------------------------



 



  2.   Solicit or attempt to solicit the business or patronage of any person,
firm, corporation, partnership, association, department of government or other
entity with whom the Company has had any contact during a period of twelve
(12) calendar months preceding the date of this Agreement (“Customers”), or
otherwise induce such Customers to reduce, terminate, restrict or otherwise
alter business relationships with the Company in any fashion; or,     3.   In
any way solicit or attempt to solicit the business or patronage of any
Customers.     4.   The parties intend the above restrictions on competition to
be completely severable and independent, and any invalidity or unenforceability
of any one or more such restrictions shall not render invalid or unenforceable
any one or more restrictions.

12.   Limitations on Scope. In recognition of the broad geographic scope of the
Company’s business and the ease of competing with the Company in any part of the
United States, the restrictions on competition set forth herein are intended to
cover the following geographic areas:

  1.   The geographic territory identified on the attached Exhibit C;     2.  
The cities containing a facility or operation owned or managed by the Company;
and,     3.   A fifty (50) mile radius outside the boundary limits of each such
city.     The parties intend the above geographical areas to be completely
severable and independent, and any invalidity or unenforceability of this
Agreement with respect to any one area shall not render this Agreement
unenforceable as applied to any one or more of the other areas.

13.   Non-Solicitation of Employees. During employment and for a period of
twelve (12) months after termination, Executive agrees not to hire, employ,
solicit, divert, recruit, or attempt to induce, directly or indirectly, any
existing or future employee of the Company to leave their position with the
Company or to become associated with a competing business.

Remedies for Breach

14.   Company’s Right to Obtain an Injunction. Executive acknowledges that the
Company will have no adequate means of protecting its rights under Paragraphs
10, 11, 12, or 13 of this Agreement other than be securing an injunction (a
court order prohibiting the Executive from violating the Agreement).
Accordingly, the Executive agrees that the Company is entitled to enforce this
Agreement by obtaining a temporary, preliminary, and permanent injunction and
any other appropriate equitable relief. Executive acknowledges that the
Company’s recovery of damages will not be an adequate means to redress a breach
of this Agreement. Nothing

Page 5



--------------------------------------------------------------------------------



 



    contained in this paragraph, however, shall prohibit the Company from
pursuing any remedies in addition to injunctive relief, including recovery of
damages. Executive expressly acknowledges that the Company has sole discretion
regarding whether to seek a remedy for breaches of Paragraphs 10, 11, 12, or 13
in a court of competent jurisdiction or by arbitration procedures outlined in
paragraph 15.
  15.   Arbitration. Executive and the Company agree that any unresolved dispute
or controversy involving a claim for monetary damages and/or declaratory or
injunctive relief arising under or in connection with this Agreement shall be
settled exclusively by arbitration, conducted before a single arbitrator in
Dallas, Texas, according to the rules of the American Arbitration Association
then in effect. Judgment may be entered on the arbitrator’s award in any court
having jurisdiction. The direct expense of any arbitration proceeding shall be
borne by the Company. Notwithstanding the foregoing, nothing in this Paragraph
is intended to subject a claim by either party arising under Paragraphs 10, 11,
12, or 13 to mandatory arbitration. Any claim arising under Paragraphs 10, 11,
12, or 13 shall be litigated in the courts of the relevant jurisdiction and
venue.

Inventions and Discoveries

16.   Discoveries, Inventions, & Copyrights. Executive shall disclose promptly
to the Company any and all conceptions and ideas for inventions, improvements,
and valuable discoveries, whether patentable or not, which are conceived or made
by the Executive, solely or jointly, during Executive’s term of employment and
which pertain to the business activities of the Company. Executive hereby
assigns and agrees to assign all his interest therein to the Company or to its
nominee. Whenever requested to do so by the Company, Executive shall execute any
and all applications, assignments, or other instruments which the Company shall
deem necessary to apply for and obtain Letters of Patent of the United States or
any foreign country or to otherwise protect the Company’s interest therein.    
  General Provisions   17.   Condition to Seeking Subsequent Employment.
Executive agrees to show a copy of this Agreement to any Competitor with whom
Executive interviews during the Executive’s employment with the Company or with
whom the Executive interviews within twelve (12) months following the effective
date of the termination of the Executive’s employment with the Company.   18.  
Attorneys’ Fees. If any party shall obtain a final judgment of a court of
competent jurisdiction, subject to no further appeal, pursuant to which any
other party shall be determined to have breached its obligations hereunder or
made any misrepresentations, such prevailing party shall be entitled to recover,
in addition to any award of damages, reasonable attorneys’ fees, costs, and
expenses incurred by such party in obtaining such judgment.

Page 6



--------------------------------------------------------------------------------



 



19.   Non-Disparagement and Confidentiality. Except as may be required by law or
as consented to in writing by an authorized officer or agent of the Company.
Executive agrees not to make any statements whatsoever, directly or indirectly,
written or oral, which could reasonably become public, which could be
interpreted as embarrassing, disparaging, prejudicial, or in any way detrimental
or inimical to the interests of the Company. Furthermore, Executive agrees to
hold confidential and not to disclose, make public, or to communicate orally or
in writing to any person or entity (other than Executive’s significant other and
immediate family), directly or indirectly, the terms of this Agreement or any
matters set forth herein, except only: (a) as may be compelled by court orders;
(b) as may be necessary to enforce the terms of this Agreement; (c) to legal,
accounting, and financial advisors; (d) as may be necessary in connection with
the application for or obtaining loans or credit; (e) as may be necessary to
comply with applicable laws and government regulations; or, (e) as may be
necessary or desirable in obtaining future employment.   20.   Successors and
Assigns. This Agreement shall be binding upon and inure to the benefit of the
Company, its subsidiaries, affiliates, successors, and assigns.   21.  
Nonwaiver. Any waiver by the Company of a breach of any provision of this
Agreement must be in writing and signed by the Company to be effective. Any
waiver by the Company of a breach of any provision of this Agreement shall not
operate or be construed as a waiver by the Company of any different or
subsequent breach of this Agreement by Executive.   22.   Applicable Law. This
Agreement shall be construed in accordance with and governed by the laws of the
State of Texas, without giving effect to the conflict of laws provisions
thereof.   23.   Forum Selection Clause. Any and all causes of action for
equitable relief relating to the enforcement of this Agreement and not otherwise
subject to the mandatory arbitration provisions of Paragraph 15 may, in the
Employer’s sole discretion, be brought in the United States District Court for
the Northern District of Texas or the Dallas County District of the Texas State
Courts. The parties agree that the provisions of this paragraph benefit both
Employer and Executive. Any and all causes of action by and between Employer and
Executive can be quickly and efficiently resolved in the agreed-upon forum,
which will not unduly burden either Employer or Executive, and which will
substantially aid Employer and Executive in providing the opportunity for
uniform treatment with respect to any issues relating to the covenants contained
in this Agreement.   24.   Entire Agreement. This Agreement represents the
entire agreement between the Company and the Executive with respect to the
subject matter hereof, supersedes all prior agreements dealing with the same
subject matter, and may not be changed except in a writing signed by the party
against whom enforcement of the Agreement, as so changed, is sought.   25.  
Severability. The invalidity of any term or provision of this Agreement,
including any term or provision of paragraphs 10, 11, 12, or 13 shall not
invalidate or otherwise affect any other

Page 7



--------------------------------------------------------------------------------



 



    term or provision of this Agreement.   26.   This agreement shall be
effective May 23, 2005.

                  Interphase Corporation    
 
           
 
  By:   /s/ Gregory B. Kalush    
 
     
 
Gregory B. Kalush    
 
           
 
  Its:   President and Chief Executive Officer    
 
                Executive    
 
                /s/ Prasad Kallur                   Prasad Kallur    

Page 8



--------------------------------------------------------------------------------



 



Exhibit A
(INTERPHASE LOGO) [d34121d3412100.gif]
Job Description

     
Job Title: Vice President, Strategic Marketing
  Department: Marketing
Reports To: CEO & President
  FLSA Status: Exempt
Prepared By: D. Shute
  Approved By: CEO & HR
Prepared Date: 4/27/05
  Approved Date:



SUMMARY
Responsible for leading the Strategic Marketing, Product Management, Technical
Writing, and Marketing Communications functions by performing the following
duties personally or through subordinate managers. Chartered with ensuring the
overall internal and external customer experience at Interphase is as close to
best-in-class as possible in the in the areas for which this position is
responsible.



ESSENTIAL DUTIES AND RESPONSIBILITIES include the following. Other duties may be
assigned. Management reserves the right to change these duties at any time.

1.   Leads Strategic Marketing.   •   Significantly contributes to setting the
short-term and long-term vision and mission of the organization, identifying
objectives and developing strategies and tactics to link those objectives to
corporate goals.   •   Personally ensures Interphase Executive team is aware of
current and leading-edge market & customer trends in a timely fashion, and
participates in business development analysis and decision-making.   •  
Triangulates customer trends and market trends for recommendations for corporate
strategy.   •   Reviews and recommends alternative markets and segments.   •  
Determines where the current products could compete   •   Understands what it
takes to displace competition in the current and alternative markets.   2.  
Product Line Management   •   Reviews Product Application in Existing Network
Elements   •   As technology evolves what can Interphase do to extend the
lifecycle?   •   Are there regulatory issues that may extend the lifecycle?   •
  Are there marketing communications avenues with certain channels that will
extend the life?

 



--------------------------------------------------------------------------------



 



•   Manages Product Positioning for Current Product Lines.   •   Analyze market
trends for current products, including the following: Where current customers
are using the products, the pricing elasticity of the current products, the
features required to extend the product lifecycle, the packaging required to
create mid-life kickers of the product, the options to extend the product
lifecycle, future technology trends and their impact, and competitive
positioning.   •   Recommends Actions to Increase the Lifecycle or Revenue,
including pricing, bundling, partners, channels, and marketing communications
strategies.   3.   Manages Marketing Communications & Administration.   •  
Responsible for all marketing activities associated with sales support and
product/company promotion.   •   Focuses on existing product lines to determine
the roadmap for the product line.   •   Determines how Interphase can extend the
line as well as computing the lifecycle.   •   Provides measurement against
competition and market share.   •   Oversees RFI/RFQ/RFP response and contract
management for the product line.   4.   In conjunction with Sales and Finance,
develops competitive pricing strategies.   5.   Responsible for ensuring the
company satisfactorily maintains its ISO:9000 and TL9000 quality certifications.
Reviews and analyses of activities, costs, operations, and forecast data to
determine department progress toward stated goals and objectives.   6.   Confers
with Chief Executive Officer to review achievements and discuss required changes
in goals or objectives resulting from current status and conditions.   7.  
Establishes and implements promotional and advertising programs.   8.  
Responsible for creating and maintaining a best-in-class marketing organization
consisting of quality people, processes, programs, and products.   9.   Ensures
effective communication, coordination, processes, and procedures between all
cross-functional areas in the company, particularly between Marketing, Sales,
and Engineering.   10.   Conveys initiatives, goals and values throughout the
organization, and ensure management team does as well.   11.   Ensures key
departmental metrics are established and performance to goals are tracked and
reported on.   12.   Responsible for participating in the company’s annual
planning process, including strategic decision making on future direction of
company, developing functional operational plan, establishing budgets, etc.

 



--------------------------------------------------------------------------------



 



13.   Significantly assists with development and maintenance of the company’s
Product Roadmap.   14.   Ensures adequate training of managers and other
marketing employees in related processes to accepted industry standards and
applicable laws.   15.   Provides tactical initiatives and solutions to the
manufacturing processes to ensure the ability to manufacture the advanced
technology of LAN, SAN and WAN products.   16.   Maintains concise
communications with the executive team to provide timely status and important
issues for their review and recommendations.   17.   Participates in contract
reviews, customer audits, as well as ISO audits, providing management
responsibility representation and manufacturing process review.

SUPERVISORY RESPONSIBILITIES
Manages several subordinate managers and staff including the director of
Marketing Communications, Sr. Product Manager, Manager of Technical Writing, and
Marketing Communications Associate. Is responsible for the overall leadership,
direction, coordination, motivation, and evaluation of these units. Carries out
supervisory responsibilities in accordance with the organization’s policies and
applicable laws. Responsibilities include interviewing, hiring, and training
employees; planning, assigning, and directing work; appraising performance;
rewarding and disciplining employees; addressing complaints and managers and
resolving problems.
QUALIFICATIONS To perform this job successfully, an individual must be able to
perform each essential duty satisfactorily. The requirements listed below are
representative of the knowledge, skill, and/or ability required. Reasonable
accommodations may be made to enable individuals with disabilities to perform
the essential functions.
EDUCATION and/or EXPERIENCE
Bachelor’s Degree required. Preferably an MBA with a major in Marketing or
Economics; or a minimum of ten years related experience and/or training; or
equivalent combination of education and experience.

 



--------------------------------------------------------------------------------



 



LANGUAGE SKILLS
Ability to read, analyze, and interpret common scientific and technical
journals, financial reports, and legal documents. Ability to write Marketing
Requirements Specifications and Customer Requirements Specifications. Ability to
respond to common inquiries or complaints from customers, regulatory agencies,
or members of the business community. Ability to write speeches and
whitepapers/articles for publication that conform to prescribed style and
format. Ability to effectively present information to various internal and
external audiences.
OTHER SKILLS AND ABILITIES
Knowledge of general business and accounting practices related to budgets,
costing and inventory management. Excellent interpersonal skills (written and
verbal communication), ability to effective lead teams of people toward common
goals even under difficult circumstances, and the ability to motivate others.
Strong negotiation and conflict resolution skills necessary. Ability to
effectively conduct presentations to customers, technical industry groups,
analysts, the media, the rest of the company, and our Board of Directors. May be
requested to participate in industry forums or associations on behalf of the
company.
MATHEMATICAL SKILLS
Ability to calculate key business measurements such as ROI and CAGR, and to
conduct simple analysis using such tasks as frequency distribution, analysis of
variance, correlation techniques, sampling theory, and factor analysis. Ability
to present numerical data in a graphical format to enhance simple visual
interpretation by a variety of audiences.
REASONING ABILITY
Ability to define problems, collect data, establish facts, draw valid
conclusions. Ability to interpret an extensive variety of technical instructions
in mathematical or diagram form and deal with several abstract and concrete
variables.
OTHER QUALIFICATIONS
Must be able to handle multiple tasks concurrently, prioritizing as necessary.
Must have good communication skills (reading, writing speaking, and
presentation),understanding of business and marketing-related
concepts,analytical skills, creative thinking skills, skills in tactfully
addressing various tasks, and ability to occasionally work under pressure or in
a deadline-oriented environment. Must be very computer literate. Proficient with
the Microsoft Suite of products to create PowerPoint presentations, Word
documents, Excel spreadsheets, and do email. Must be able to conduct effective
cost-benefit analyses on capital expenditure requests, automation enhancements,
department initiatives, etc.

 



--------------------------------------------------------------------------------



 



PHYSICAL DEMANDS
The physical demands described here are representative of those that must be met
by an employee to successfully perform the essential functions of this job.
Reasonable accommodations may be made to enable individuals with disabilities to
perform the essential functions.
While performing the duties of this job, the employee is regularly required to
talk or hear. The employee frequently is required to walk; sit; use hands to
finger, handle, or feel; and reach with hands and arms. The employee is
occasionally required to stand. The employee must occasionally lift and/or move
up to 25 pounds. Specific vision abilities required by this job include color
vision, close vision, and ability to adjust focus.
WORK ENVIRONMENT
The work environment characteristics described here are representative of those
an the employee encounters while performing the essential functions of this job.
Reasonable accommodations may be made to enable individual with disabilities to
perform the essential functions.
This position does require regular and significant travel, both national and
international. Employee must possess, or be qualified to obtain, a valid
passport.

             
 
         
 
  Initials   /s/ PRK    
 
     
 
   
 
    /s/ GBK    
 
     
 
   

Exhibit A

 



--------------------------------------------------------------------------------



 



Exhibit B
Compensation
Base salary. $6,730.77 per pay period ($175,000/year on an annual basis), of
which there are 26 in each calendar year, less deductions as may be required by
law or authorized by Executive.
Key Talent Bonus. Executive shall be eligible for an annual bonus for FY2005 of
$40,000 based upon the Corporation’s existing Executive Bonus Plan. This bonus
will be tied to Executive Incentive Targets (MEOs) for 2005. The bonus will be
awarded based on achievement of specific corporate objectives, as determined by
the Company, and is subject to change annually by the Bord of Directors.
Equity. The Corporation shall, according to the company’s Long-Term Stock
Incentive Plan and with the approval of the CEO and Board of Directors, gant to
Executive 18,000 shares of restricted stock of the Company. Executive’ right,
title, and interest to any stock conferred under the Employment Agreement shall
be controlled and governed by terms and conditions of the Company’s Long-Term
Stock Incentive Plan. The per share price will be determined as of the close of
NASDAQ trading on Executive’s first day of employment.
Relocation Bonus. $50,000 lump sum (grossed up for taxes), sign-on bonus to
cover relocation expenses, payable 1st pay period after start date. Executive is
free to choose how these funds are spent, and no receipts are required. If
Executive leaves within 1 year, bonus will be payable back to the company 100%.
If Executive leaves after 1 year, but prior to 2 years, bonus will be payable
back to the company on a monthly pro-rated basis. If company terminates
Executive, repayment will not be required.
Temporary Living Expenses. Executive will be provided with a furnished,
one-bedroom corporate apartment near the Plano office and a rental car, both
paid for by the Company, up to a maximum of 90 days from commencement of
employment. In addition, reimbursement for airfare between Dallas and San Diego
to visit family, and for spouse’s visit to Dallas for house-hunting purposes
during the 90 day relocation period will be paid for by the Company up to a
maximum of $10,000 in compliance with the company’s standard Travel &
Entertainment Policy.
Executive Benefit Plans. Based on the plans in force at the time, and subject to
change at any time, the Executive will be provided with a comprehensive and
competitive benefits package including medical, dental, vision, life, AD&D, STD,
LTD, etc., all effective on hire date. Executive will be 401k eligible with
matching contribution after 60 days of employment. The Executive shall be
eligible to participate in any benefit plan maintained by the Company, according
to the terms and conditions of those plans. For the 2005 Plan Year, 50% of the
premiums charged to non-Executive employees will be paid by company for the
Executive and their eligible dependents for medical, dental, vision, and life
insurance.

             
 
         
 
  Initials   /s/ PRK    
 
     
 
   
 
    /s/ GBK    
 
     
 
   

 



--------------------------------------------------------------------------------



 



Executive and their eligible dependents for medical, dental, vision, and life
insurance. Effective January 1, 2006, the Executive will pay same as all other
Executive and non-Executive employees for health premiums
Severance Pay. 6 months package, subject to terms and conditions. Please refer
to section 4, “Termination Without Cause or Nonrenewal”, on page 2 of the
Employment Agreement.
Executive Disability Plan. The Executive is eligible to apply for the Company’s
Executive Disability Plan. If approved by the carrier for coverage, the premiums
will be paid for by the Company.
Vacation and Leave. Executive stall be entitled to three (3) weeks of vacation
per year, accrued monthly, and six (6) sick days per year, and any other paid
leave benefits provided for in the Company’s Policy Guide.
Cell Phone & Computer. Executive will be furnished with a laptop and cell
phone/PDA for business purposes.
Office Furnishings. The Company agrees to provide office space and furnishings
to Executive commensurate with the Company’s decor and culture.

             
 
         
 
  Initials   /s/ PRK    
 
     
 
   
 
    /s/ GBK    
 
     
 
   

Exhibit B

 



--------------------------------------------------------------------------------



 



Exhibit C

       
 
  Designated Cities — Per Paragraph 11a of Employment, Confidentiality, and
Non-Compete Agreement.

The Continental United States

             
 
         
 
  Initials   /s/ PRK    
 
     
 
   
 
    /s/ GBK    
 
     
 
   

Exhibit C

 